Citation Nr: 1643576	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  08-19 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for a left hand/forearm disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel





INTRODUCTION

The Veteran had active service from April 1969 to October 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  When this appeal was most recently before the Board in December 2015, it was remanded for additional development. 

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  A chronic left shoulder disorder was not present until more than one year after the Veteran's discharge from service and is not etiologically related to service.  

2.  A chronic left hand/forearm disorder was not present until more than one year after the Veteran's discharge from service and is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

2.  The criteria for service connection for a left hand/forearm disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained, including all available records associated with the Veteran's receipt of benefits from the Social Security Administration (SSA).  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein; the Board is also unaware of any such evidence.  

The Veteran was afforded appropriate VA examinations, and probative evidence as to whether a left shoulder or left hand/forearm disability is related to service have been obtained.  In this regard, the Board notes that VA obtained a medical opinion from a VA physician in January 2016.  The Board finds the opinion is adequate as it is supported by rationale and is consistent with the record.  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  In this regard, the Board notes that an addendum opinion was not obtained from the 2012 VA examiner.  The record indicates that said examiner was no longer available, however; hence, a medical opinion was obtained from another qualified VA physician.  

Accordingly, the Board will address the merits of the appellant's appeal.

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  
 
Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

A September 1969 treatment record reveals the Veteran's history of left shoulder pain and swelling.  He reported that he was lifting heavy weights and when he was putting them down, he felt a "pop."  X-ray imaging was negative.  The impression was "muscle pain (strain)," "rule out torn rotator cuff - unlikely."  The record notes that the Veteran was told to apply heat to the shoulder for three days and was given a sling, Valium and Darvon.  An August 1970 treatment record reveals the Veteran's history of pain in the left hand with use.  The record indicates that the Veteran was provided an Ace wrap.  The October 1970 discharge examination record reveals normal clinical findings for the upper extremities and neurologic system.  

In an April 1971 informal claim the Veteran reported a history of incurring a pinched nerve of the left arm in June or July 1970.  

In a June 1971 statement the Veteran reported that he had two distinct disabilities:  one involving the left shoulder and one involving the left hand.  The Veteran explained that the left shoulder had, "some kind of dislocation or pulled tendons or strained ligaments, etc."  He reported that the left hand was the result of a pinched nerve.  The Veteran reported that he first noticed the left hand condition when moving bombs from the flight deck, earlier than the August 1970 treatment.   

A January 1991 VA treatment record reveals the Veteran's two day history of spasm and pain in the neck, shoulder, and back.  Examination revealed muscle spasm in the trapezius muscles, neck, and back.  The diagnosis was muscle spasm. 

March 1994 VA evaluation records indicate that physical examination was within normal limits except for the knees.  The records also indicate that the Veteran denied prior injury other than a fractured left thumb which had no sequelae. 

A February 2005 informal claim from the Veteran indicates that he had history of a pinched nerve that was caused when he was pinned against an elevator in May or June 1970.   

An October 2005 SSA medical report reveals the Veteran's histories of dislocations of fingers of both hands, dislocated left shoulder, and fractures in the left elbow and hand.  He reported that he had hand use problems in that his left hand went numb.  He also reported left shoulder pain and electric sensations from the elbow to the hand.  After evaluation, the examiner diagnosed left arm dysfunction with weakness and shoulder stiffness, bilateral wrist stiffness, and finger numbness not in a typical median nerve distribution.  The examiner believed the Veteran "probably" had a combination of residual from head injuries (postservice) and more recent central nervous system deterioration, possibly from cerebrovascular disease. 

A February 2007 VA treatment record reveals the Veteran's history of left arm and shoulder pain for approximately three to four months that started without preceding incident.  He indicated that the primary pain was at the medial inferior border of the scapula but also described a well-defined T1 radiculopathy in the left arm with pain and numbness.  Imaging showed a normal left shoulder.  The assessment was left T1 radiculopathy with acromioclavicular joint arthritis. 

An October 2007 VA treatment record reveals the Veteran's history of left shoulder pain for "a number" of years.  The Veteran denied radicular pain.  The record notes that December 2006 X-ray images showed arthritis.  After examination, the diagnoses were adhesive capsulitis, subacromial impingement, biceps tendonitis, and acromioclavicular joint arthritis.  

A September 2008 VA examination record reveals the Veteran's history of a pinched nerve in the left forearm and hand.  He reported that he first began having problems with his left arm and hand in approximately 1971 while at home in Chicago.  He explained that he noticed a sudden onset of numbness in the left hand and reported that the symptoms occurred intermittently over the years.  He described the sensation as, "feeling like hitting his funny bone, hard to grip objects, intermittent numbness in the left arm, and intermittent electric vibration sensation."  He reported that he was told that he had a pinched nerve.  After examination, the examiner rendered no diagnosis.  The examiner explained that although there were intermittent symptoms, there was no current clinical objective evidence of disease or pathology of the left upper extremity. 

An August 2012 VA examination record reveals the Veteran's history of left shoulder pain that sometimes radiates down the left arm into the left hand.  After examination, the diagnoses were degenerative joint disease of the left shoulder and mild radiocarpal and ulnar carpal degenerative osteoarthritis of the left hand.  The examiner reported that examination revealed no evidence of ligamentous instability or suspicion of rotator cuff pathology and no sensory or motor neuropathy of the left upper extremity.  The examiner determined that it was less likely than not that the arthritis was related to service or was the result of in-service injury.  The examiner explained that although the Veteran was evaluated for left shoulder pain in July 1969, there was no further evidence of continued care for the left shoulder and discharge examination identified no physical abnormality of the left upper extremity.  The examiner also noted that a VA disability examination was completed seven months after separation and there was no physical abnormality of the left shoulder or left upper extremity.  The examiner added that the findings from the discharge physical were verified in that the Veteran had no left shoulder complaints or physical abnormality.  The examiner found the first evidence of left shoulder pain was in January 1991, which was diagnosed as muscle strain and that medical records dated from December 2002 to May 2005 identified no complaint of a left upper extremity condition.  The examiner added that because the right shoulder also demonstrated a similar degree of mild glenohumeral degenerative joint disease and the degenerative arthritis of the left hand would not provide the reported pain by moving the arm, aging was the most likely cause of the arthritis of the left shoulder and left hand.  The examiner ended by stating that review of the record disclosed no evidence of a left shoulder disability or left upper extremity condition/disability that had its onset during service or was related to service. 

A June 2014 VA report, prepared by the 2012 VA examiner, reveals the determination that the arthritis of the left shoulder and left hand were less likely than not related to service.  The examiner explained that the although the Veteran reported being pinned against an elevator in 2005, the service medical records "clearly documented" that the Veteran was lifting weights when the left shoulder injury occurred and there was no evidence of being pinned between 3000 pounds of ordinance and an elevator shaft.  The examiner reiterated that there was no evidence of continued care for the left shoulder during service.  Regarding the left hand, the examiner noted that there was no reported injury in August 1970 and there was no evidence of ongoing care for a left hand condition during the remainder of service.  The examiner noted that the separation examination identified no physical abnormality of the left shoulder, left upper extremity, or left hand.  The examiner added that a VA disability examination was competed seven months after separation for left shoulder pain but no physical abnormality was noted.  The examiner reported that the record first showed a complaint of left shoulder pain in January 1991, 20-plus years after separation, which was diagnosed as muscle sprain.  The examiner noted the relevant findings, including the September 2008 VA examination record, explaining that although there was a complaint of decreased sensation in the left fingers, there were no objective findings on examination or diagnostic testing to support a disease or pathology of the nerves of the left upper extremity and that evaluation in August 2012 also identified no objective evidence to support a disease or pathology of the nerves of the left upper extremity.  The examiner added that the arthritis would not cause neuropathic or radicular pain "like electricity" moving down the left upper extremity and that, "given the history of an assault with facial fractures in 1999 and post service stab wounds of the left hand and left forearm, the arthritis was most likely related to aging, an active lifestyle, and intervening interceding trauma after service.  The examiner concluded that review of the record disclosed no evidence of a left shoulder or left upper extremity condition that began during service or was related to service.  

In a January 2016 VA medical opinion, the physician stated that the claimed conditions were less likely than not incurred in or otherwise related to service.  The physician noted that the Veteran was seen for left shoulder pain during service and was diagnosed with muscle strain.  The physician explained that muscle strain is a time-limited condition that would be expected to resolve in a few weeks.  The physician noted that the upper extremity exam was unremarkable at discharge.  The physician added that the Veteran had age-related arthritis of the left hand and shoulder.  The physician found that the service treatment records did not provide a diagnosis of chronic left shoulder pain, left arm pain, or left hand pain.  The physician added that osteoarthritis is subdivided by etiology into idiopathic or secondary forms and that idiopathic osteoarthritis can be localized or generalized.  The physician noted that secondary osteoarthritis is present when specific conditions such as trauma and other disorders affecting bone and joints may cause or enhance the risk of osteoarthritis.  The physician indicated that osteoarthritis results from a complex interplay of multiple factors, such as aging, occupation, trauma, and repetitive small insults over time.  The physician added that advanced age is one of the strongest risk factors. 

Analysis

Left Shoulder Disability 

Following the review of the evidence, the Board must conclude that service connection is not warranted for a left shoulder disability.  Initially, the Board finds that a preponderance of the evidence shows that a current left shoulder disability was not present until more than one year after the Veteran's discharge from service.  Although the active duty treatment records reveal treatment for left shoulder pain in September 1969, clinical evaluation was normal at separation and in 1994, and the initial diagnosis of a chronic disability was in 2007, when he was found to have arthritis, adhesive capsulitis, subacromial impingement, and biceps tendonitis.  Additionally, the Board notes that evaluations during the period of the claim have shown no impairment of the rotator cuff, which was the area possibly at issue during service.  In addition, the record includes a VA physician's probative opinion that a current left shoulder disability was not incurred during service.  

The record indicates that the Veteran initially filed a claim for service connection for a shoulder problem in June 1971, within one year of discharge from service.  The Veteran did not report any current symptoms or abnormality at that time, however; rather, he only reported a history of dislocation or abnormality during service.  The next possible indication of a left shoulder disability was in January 1991, when the Veteran reported a history of spasm for only two days.  A chronic disability was not diagnosed at that time, and clinical evaluation was normal in 1994.  The Board finds the first evidence of a chronic disability is dated in 2007, when the Veteran reported chronic left shoulder pain that had either existed for "a number of years" or "three or four months."  

The Veteran currently reports a history of intermittent left shoulder pain during and since service.  Although the Veteran is competent to report his symptomatic history, he is not competent to attribute the left shoulder pain to a currently diagnosed disorder rather than a different disorder or to acute episodes manifested by pain.  Based on the absence of probative evidence of a current left shoulder disability until years after active service and the VA examiner's probative determination that the left shoulder disability was not incurred during service, the Board finds the preponderance of the evidence establishes that the left shoulder disability was not present until more than one year after the Veteran's discharge from service.

The Board further finds the probative evidence does not suggest that a currently diagnosed left shoulder disability is related to service.  A VA examiner and VA physician have determined that the condition is more likely related to aging, and the VA physician provided a detailed rationale that is consistent with the record.  There is no medical opinion of record linking the left shoulder disability to service.  Furthermore, as noted above, although the Veteran was determined to possibly have a rotator cuff injury during service, there is no evidence of a current disability involving the rotator cuff.  In this regard, the Board notes that VA examination of the rotator cuff was normal and there is no diagnosis of a rotator cuff abnormality.   

Although the appellant might believe that his left shoulder disability is related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  In any event, the medical opinions against the claim are more probative than the Veteran's lay opinion.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

Left Hand/Forearm Disability 

Following the review of the evidence, the Board must conclude that service connection is not warranted for a left hand/forearm disability.  Initially, the Board finds that a preponderance of the evidence shows that the current left hand/forearm disability was not present until more than one year after the Veteran's discharge from service.  Although the active duty treatment records reveal treatment for left hand pain in August 1970, clinical evaluation was normal at separation and in 1994, and the initial evidence of a chronic disability dates many years after service.  In this regard, the Board notes that the Veteran did not report recurrent symptoms affecting the left hand until 2005, and that a chronic disability was not diagnosed until 2012, when imaging showed arthritis.  Additionally, evaluations during the period of the claim have shown no impairment of the relevant nerves, which could be a continuation of the reported "pinched nerve" during service.  Furthermore, the record includes a VA physician's probative opinion that a current left hand/forearm disability was not incurred during service.  

The record indicates that the Veteran initially filed a claim for service connection for "pinched nerves" of the hand in 1971, within one year of discharge from service.  The Veteran did not report any symptoms or abnormality at that time, however; rather, he only reported a history of a pinched nerve during service.  The next possible indication of a left hand/forearm disability was in 2005, when the Veteran reported intermittent neurogenic symptoms in the left upper extremity and left hand weakness.  At that time, however, the symptoms were believed to be secondary to postservice head trauma and central nervous system deterioration.  A chronic disability of the hand/forearm was not diagnosed until 2012, when the Veteran was shown to have arthritis.   

The Veteran currently reports intermittent left hand/forearm problems during and since service, which he attributes to a pinched nerve during service.  The Board notes that the Veteran has provided multiple accounts of how the pinched nerve occurred and has also reported that the symptoms predated when he was told about the pinched nerve.  Based on the varying histories, the Board is unable to find any account as to the cause of the pinched nerve credible.  The Board does find the Veteran's account of being told he had a pinched nerve in service is credible.  However, there is no indication of a current nerve disorder that could be related to any in-service injury.  In this regard, the Board notes that examination has consistently revealed normal nerves of the hand/forearm.  

Although the Veteran is competent to report a history of intermittent symptoms during and since service, he is not competent to attribute the symptoms to a currently diagnosed disability rather than a different disorder or to acute episodes manifested by the reported symptoms.  Based on the absence of probative evidence of arthritis until years after active service and the VA examiner's probative determination that the arthritis was not incurred during service, the Board finds the preponderance of the evidence establishes that the left hand/forearm disability was not present until more than one year after the Veteran's discharge from service.

The Board further finds the probative evidence does not suggest that a currently diagnosed left hand/forearm disability is related to service.  A VA examiner and VA physician have determined that the arthritis is more likely related to aging, and the VA physician provided a detailed rationale that is consistent with the record.  There is no medical opinion of record linking the left hand/forearm disability to service.  Furthermore, as noted above, even if the Veteran was determined to possibly have a pinched nerve during service, there is no evidence of a current disability involving the nerves of the hand/forearm.  

Although the appellant might believe that his left hand/forearm disability is related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  In any event, the medical opinions against the claim are more probative than the Veteran's lay opinion.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  


ORDER

Service connection for a left shoulder disability is denied.  

Service connection for a left forearm/hand disability is denied.  




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


